United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3236
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Arkansas.
Brandon Davis,                           *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: April 17, 2012
                                 Filed: May 4, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       After Brandon Davis pleaded guilty to a child-pornography production offense,
in violation of 18 U.S.C. § 2251(b), (e), and possession of child pornography, in
violation of 18 U.S.C. § 2252(a)(4)(B), the district court1 sentenced him to a total of
480 months in prison, to be followed by lifetime supervised release. On appeal, his
counsel has moved to withdraw, and has filed a brief under Anders v. California, 386
U.S. 738 (1967), arguing that Davis’s sentence is unreasonable.


      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
       Upon careful review, we conclude that the district court did not abuse its
discretion in sentencing Davis, and that the court imposed a substantively reasonable
sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(in reviewing sentence for abuse of discretion, appellate court first ensures that
district court committed no significant procedural error, and then considers
substantive reasonableness of sentence); see also United States v. Borromeo, 657 F.3d
754, 757 (8th Cir. 2011) (district court has wide latitude in weighing 18 U.S.C.
§ 3553(a) factors and in assigning some factors greater weight than others).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we grant
counsel’s motion to withdraw, and we affirm.
                      ______________________________




                                         -2-